 1 HANSON BRIDGETT LLP
   MERTON A. HOWARD, SBN 161125
 2 mhoward@hansonbridgett.com
   SHANNON M. NESSIER, SBN 267644
 3 snessier@hansonbridgett.com
   KAYLEN KADOTANI, SBN 294114
 4 kkadotani@hansonbridgett.com
   425 Market Street, 26th Floor
 5 San Francisco, California 94105
   Telephone:     (415) 777-3200
 6 Facsimile:     (415) 541-9366
 7 FROST BROWN TODD, LLC
   Liam E. Felsen (admitted pro hac vice)
 8 400 West Market St., 32nd Floor
   Louisville, KY 40202
 9 lfelsen@fbtlaw.com
   Telephone:     (502)779-8119
10
   Attorneys for Defendant
11 CNH Industrial America LLC

12                        UNITED STATES DISTRICT COURT
13                       EASTERN DISTRICT OF CALIFORNIA
14

15 ROBERT VENEMAN, SANDRA VENEMAN             Case No. 2:19-cv-00947-WBS-CKD
   and TEMPLE CREEK DAIRY, INC.,
16                                            ORDER CONTINUING TRIAL AND
             Plaintiffs,                      SETTING NEW SCHEDULING ORDER
17                                            PURSUANT TO STIPULATION
        v.
18
   CNH INDUSTRIAL AMERICA LLC,
19
             Defendant.
20

21

22      This   matter    being   before   the    Court   on   Plaintiffs    Robert
23 Veneman,     Sandra     Veneman,     and     Temple    Creek    Dairy,     Inc.
24 (collectively, “Plaintiffs”) and Defendant CNH Industrial America

25 LLC (“CNH”) (collectively, the “Parties”) Stipulation to Continue

26 Trial and Set New Scheduling Order (the “Stipulation”); and the
27 Court having reviewed the record and being otherwise sufficiently

28
     [PROPOSED] ORDER CONTINUING TRIAL AND SETTING NEW SCHEDULING ORDER PURSUANT TO
                                       STIPULATION
 1 advised as to the good cause basis for this extension;

 2       IT   IS   HEREBY    ORDERED    AND     ADJUDGED   that   the   trial    is

 3 continued, and a new Scheduling Order shall issue. The trial date

 4 currently set for October 6, 2020 and any deadlines set by the

 5 Court’s September 26, 2019 Scheduling Order are vacated.                     The

 6 Court will issue a new scheduling order, and will assign new

 7 dates as follows:

 8       a. Plaintiff’s Expert Disclosure: August 31, 2020

 9       b. Defendant’s Expert Disclosure: September 30, 2020

10       c. Rebuttal Expert Disclosures:          October 30, 2020

11       d. Discovery/Deposition Cut-Off:         November 30, 2020

12       e. Dispositive/Daubert Motion            December 23, 2020
            (filing deadline)
13
         f. Pre-Trial Conference:                 March 15, 2021 (1:30 p.m.)
14
         g. JURY TRIAL:                           May 18, 2021 (9:00 a.m.)
15

16 Dated: March 26, 2020

17

18
19

20

21

22

23

24

25

26
27

28
                                          -2-
     [PROPOSED] ORDER CONTINUING TRIAL AND SETTING NEW SCHEDULING ORDER PURSUANT TO
                                       STIPULATION
